Citation Nr: 0841593	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-21 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for 
chalazion of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 until 
January 1947.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for bilateral 
epiphora, and a compensable rating for chalazion of the left 
eye.

By a decision dated in September 2007, the Board denied 
service connection for bilateral epiphora, to include as 
secondary to chalazion of the left eye.  The issue of 
entitlement to an increased rating for left eye chalazion was 
remanded for further development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

There is competent clinical evidence that the veteran does 
not have current symptoms related to service-connected 
chalazion of the left eye.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
zero percent for chalazion of the left eye are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.20, 4.31, 4.84a, including 
Diagnostic Code 6015 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to an 
increased rating for left eye chalazion by a letter dated in 
May 2003 and later one in May 2006 that fully addressed the 
required notice elements.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeals of entitlement to an increased rating for left eye 
chalazion.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to an increased rating 
for left eye chalazion.  Extensive VA clinical records have 
been associated with the claims folder.  The appellant stated 
in May 2003 that he only received eye treatment at a VA 
Medical Center.  The issue was remanded for further 
development in December 2005 and September 2007.  The 
appellant asked for but cancelled his request for a personal 
hearing in a letter received in August 2003.  He has been 
afforded several VA examinations in this regard during the 
appeal period, most recently in October 2007.  Significantly, 
neither he nor his representative has identified, and the 
record does not otherwise indicate any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Consequently, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of the claim. See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claim is ready to be considered on the merits.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (2008).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2008).

Disabilities of the eye are rated under the provisions of 38 
C.F.R. § 4.84a, Diagnostic Codes 6000 to 6092.  In this case, 
there is no specific Diagnostic Code for chalazion.  The 
disability is thus rated by analogy under § 4.84a, DC 6015 
for benign growth of the eye or eyelid which provides that 
non-superficial benign new growths of the eyeball and adnexa 
are to be evaluated based upon impaired vision for which a 
minimum 10 percent evaluation will be assigned.  Healed 
benign new growths are to be evaluated based upon any chronic 
residuals. 38 C.F.R. § 4.84a, Code 6015 (2008).

Factual Background

The veteran most recently requested an increased rating for 
left eye chalazion in April 2003.

Pursuant to the filing of his claim, the appellant was 
afforded an eye examination in May 2003  He reported that he 
had had epiphora (overflow of tears) since an operation on 
the left eye lens in the 1940s.  He said that nothing 
improved the condition.  VA outpatient records dating from 
2003 reflect sporadic references to the eyes, primarily 
during the course of physical examinations.  In February 
2003, the veteran complained of excessive tearing of the eyes 
at time.  A September 2003 clinical entry noted chronic 
epiphora with very loose lid apposition, dermatochalasis and 
mild cataracts, bilaterally.  An extensive medication 
chronology shows that he was prescribed artificial tears and 
Cyclosporine for eye health.  

The appellant received eye consultation at the University of 
Illinois at Chicago in the Comprehensive Ophthalmology 
Service in May 2004.  He provided history of tearing of both 
eye since the 1940s and the removal of a growth on the left 
lower lid in 1947.  He wanted to know exactly what was 
causing his symptoms.  Examination disclosed decreased lower 
lid laxity.  Following examination, diagnoses were rendered 
of cataracts, left eye more than right, blepharitis, and 
inflammation of the lid margin.  The blepharitis was noted to 
be refractory to lubricants.

The veteran had a VA evaluation in February 2006 and 
complained of tearing.  Vision acuity was shown to be 20/30 
in both eyes.  Diagnoses following examination included 
hyperopia, bilateral cataracts, and chalazion that "seems to 
bother patient."  On VA slit lamp only examination in July 
2006, assessments were rendered that included dry eye, 
'floppy eyelid' with epiphora - not visually significant, 
cataracts with mildly decreased vision, and no evidence of 
left eye chalazion.

Pursuant to the Board's September 2007 remand, the veteran 
was afforded a VA eye examination in October 2007.  He 
complained of general eye symptoms that included pain, 
redness, swelling, discharge and watering.  It was noted that 
he had decreased vision.  Corrected distant and near visual 
acuity was shown to be 20/60 and 20/40, respectively, in each 
eye.  He was not found to have any diplopia or visual field 
defect.  Following examination, diagnoses were rendered of 1) 
no evidence of left eye chalazion, 2) bilateral blepharitis, 
moderate, with mild dry eye, 3) pterygia, left eye, 4) 
blepharo and conjunctival chalasis consistent with age, and 
5) cataracts consistent with age with decrease in visual 
acuity.  The examiner stated that diagnoses two through five 
were not a consequence of chalazion. 

The results of a VA eye evaluation in October 2007 conducted 
by a second year resident also showed no evidence of 
chalazion.  Decreased vision was attributed to bilateral 
cataracts.



Legal Analysis

Although the veteran asserts that the symptoms associated 
with his service-connected left eye chalazion are more 
disabling than currently rated, the evidence does not support 
his contentions.  The clinical findings throughout the appeal 
period reflect that while he does indeed seek treatment for 
eye symptomatology, it is not because of service-connected 
disability.  In fact, for the most part, no left eye 
chalazion has been described or noted on either VA or private 
eye examinations over the years.  On most recent VA 
examination in October 2007, it was determined that he had a 
number of eye symptoms, including cataracts to which vision 
loss has been attributed.  There is no medical evidence of 
record that demonstrates that any current visual acuity 
deficit or other current eye pathology is related to service-
connected left eye disability.  Moreover, the Board 
previously denied epiphora as secondary to left eye chalazion 
and no additional evidence has been received to challenge 
that determination.

The Board thus finds that the veteran's service-connected 
left eye chalazion does not meet the criteria for a 
compensable evaluation under Diagnostic Code 6015 or any 
other applicable eye rating code.  A noncompensable 
evaluation must be assigned when the required symptoms are 
not adequately demonstrated. See 38 C.F.R. § 4.31 (2008) 

Notwithstanding the above, a rating in excess of the assigned 
schedular evaluation for left eye disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2008).  However, the 
Board finds that no current evidence suggests an exceptional 
disability picture in this instance.  Therefore, 
consideration of the assignment of an extraschedular rating 
is not warranted. See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996). 

For the reasons above, the Board concludes that an evaluation 
in excess of zero percent for left eye chalazion is not 
warranted.  As the preponderance of the evidence is against 
the claim for a higher rating, the benefit-of-the-doubt 
doctrine is inapplicable. 38 U.S.C.A. § 5107. See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A compensable rating for chalazion of the left eye is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


